Citation Nr: 0501104	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a penetrating shell 
fragment wound (SFW) of the lower back and right buttocks.  

3.  Entitlement to service connection for degenerative 
changes of the lumbar spine at L4-5.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 RO decision granted service 
connection and assigned an initial evaluation of 10 percent 
for PTSD, effective on September 28, 2001.  

The veteran immediately appealed the RO's November 2002 
decision.  Accordingly, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In the November 2002 decision, the RO also continued a 10 
percent evaluation for the service-connected residuals of SFW 
and denied service connection for degenerative changes of the 
lumbar spine.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing in September 2004.  

The issues of an increased rating for the service-connected 
PTSD and SFW residuals are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



FINDING OF FACT

The currently demonstrated degenerative changes of the lumbar 
spine are shown as likely as not to be due the SFW injury 
sustained during his period of combat service during the 
Korean Conflict.  



CONCLUSION OF LAW

The veteran's disability manifested by degenerative changes 
of the lumbar spine are due to an injury that was incurred in 
service.  38 U.S.C.A. 1110, 1131, 5107, 7104 (West 2002); 38 
C.F.R. 3.303 (2004).  



REASONS AND BASES FINDING AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal with respect to the 
veteran's claim for service connection for left ear hearing 
loss, further assistance is unnecessary to aid the appellant 
in substantiating his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

In this case, the veteran testified that during service, he 
was injured from SFW to the lower back and right buttock.  
The impact of the explosion also knocked the veteran to the 
ground and caused him to roll down a hill.  The veteran 
stated that he still has pain, muscle spasms, and limited 
motion in his back due to his in-service injury.  

A review of the veteran's service medical records reflect 
treatment for SFW to the lower back and right buttock.  A 
radiographic report dated in September 1950 shows no definite 
abnormalities of the lumbar spine with very little metallic 
foreign bodies in the soft tissues of the back at the D-10 
level with questionable lumbosacral sprain.  The veteran 
essentially contends that he has had back pain with 
difficulty bending and lifting since service.  

In a private radiographic report dated in August 2001, the 
veteran was shown to have degenerative changes of the lumbar 
spine, more prominent at the L4-5 level.  

On VA examination in October 2002, the veteran was found to 
have degenerative joint disease secondary to aging with no 
restrictions.  The examiner noted the veteran's history of 
shrapnel injury to the lumbar spine with no residual 
symptoms.  On physical examination, the veteran demonstrated 
no spasms and nonfocal neurological examination.  Forward 
flexion was from 0 to 90 degrees.  Extension was from 0 to 20 
degrees.  Lateral rotation was from 0 to 25 degrees and 
lateral flexion was from 0 to 25 degrees.  

In a letter dated in September 2003, the veteran's private 
physician noted treatment of the veteran's chronic back pain 
since June 2003.  An MRI (magnetic resonance image) 
demonstrated significant multi-level degenerative disc 
disease at the L4-5, grade I retrolisthesis with root 
encroachment, L5-S1 disc herniation with encroachment, 
bilateral facet arthrosis, and borderline spinal stenosis at 
L5-S1.  The physician noted the veteran's narrative of his 
in-service injury from a grenade explosion with subsequent 
return to duty as a radio operator.  The doctor opined that 
"it is plausible that the retrolistehsis, if congenital or 
related to a small undetected pars fracture from the grenade 
injury, could have been exacerbated by his subsequent duty 
following recovery and predisposed him to the progressive 
degenerative changes noted on the MRI."  

Given the nature of the veteran's complaints and findings in 
service and thereafter, the Board finds the evidentiary 
record in this case to be in relative equipoise in showing 
that the veteran as likely as not has current back disability 
that had its clinical onset in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for a disability manifested by 
degenerative changes in the lumbar spine is warranted.  



ORDER

Service connection for degenerative changes of the lumbar 
spine is granted.  



REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned an initial 10 
rating for PTSD, under 38 C.F.R. § 4.130, Diagnostic Codes 
9411, effective on September 28, 2001, the date of receipt of 
the initial claim for service connection.  

The veteran immediately appealed the RO's initial grant of 
service connection his PTSD disability and contended that his 
service-connected disability warrants a higher evaluation.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the veteran's Form DD-214 reflects his 
service during the Korean War and his receipt of the Purple 
Heart and Combat Infantry Badge, among others.  

In his September 2004 testimony, the veteran complained of 
increased severity of his PTSD symptoms, manifested by 
isolative behavior, irritability, keeping a perimeter around 
his house, sleep disturbance, nightmares and intrusive 
thoughts.  

Although the veteran has been provided a VA examination in 
October 2002, another examination is necessary in order to 
evaluate the severity of his service-connected PTSD 
disability and assess the veteran's current disability level.  

Given the time period since the veteran's most recent 
examination in October 2002 and the existence of potential 
outstanding treatment records, a current examination is 
warranted.  See Caffery v. Brown, 6 Vet App 377 (1994) 
(holding that VA has an obligation to provide contemporaneous 
examinations).  

With respect to the veteran's claim for an increased rating 
for his service-connected residual SFW disability, the Board 
finds that further development is necessary in order to 
fairly decide his claim.  

In this case, the veteran has appealed the rating decision 
that continued a 10 percent for the service-connected 
residuals of a penetrating SFW of the lower back and right 
buttocks, under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
effective from April 16, 1952.  By way of history, the Board 
notes that the veteran was originally granted service 
connection for SFW scar residuals in a February 1953 RO 
decision.  

The Board also notes that the regulations for evaluation of 
skin disabilities were revised, effective on August 30, 2002. 
67 Fed. Reg. 49590 (July 31, 2002).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  When the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial review process has concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See VAOPGCPREC 3-2003, 
65 Fed. Reg. 33422 (2000).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

The veteran has complained of increasing pain in the area of 
the SFW scar with some limitation of motion.  As such, a VA 
examination is warranted to provide a more complete 
disability picture.  

Given the veteran's contentions that his scar residual 
condition has worsened, he is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
should review the claims folder prior to 
completing the examination report, and 
should note such review in the examination 
report.  The examiner should comment on 
the impact of PTSD on the veteran's social 
and occupational functioning, and report a 
global assessment of function score 
attributable, if possible, solely to PTSD.  
The examiner should be asked to express an 
opinion as to the degree of disability 
resulting from PTSD as evidenced by the 
record.  All indicated testing should be 
done in this regard.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected residuals of the SFW 
of the low back and right buttock.  The 
claims folder must be provided to and 
reviewed by the examiner.  All signs and 
symptoms necessary for rating any skin 
disease under the old and new rating 
criteria should be reported in detail.  In 
particular, the examiner is requested to 
comment on the severity of veteran's 
service-connected residual scar.  The 
examination report should include 
measurements of the scar area and any 
limitation of motion due to pain.  The 
examiner should also address the degree 
and nature of any functional loss related 
to the veteran's scar disability.  

3.  After completion of the development 
requested hereinabove, the RO should 
undertake to review the veteran's claim 
for increase in light of the applicable 
rating criteria.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the old and amended rating 
criteria for skin disabilities.  They 
should be given a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


